FILED
                             NOT FOR PUBLICATION                            FEB 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 AIDEE LETICIA LOSOYA GARCIA,                     No. 07-74811

               Petitioner,                        Agency No. A096-061-235

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Aidee Leticia Losoya Garcia, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen based on ineffective assistance of counsel. We have jurisdiction under 8



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SS/Research
U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen.

Iturribarria v. INS, 321 F.3d 889, 895-96 (9th Cir. 2003). We deny the petition

for review.

       The BIA did not abuse its discretion in denying Losoya Garcia’s motion to

reopen as untimely because it was filed ninety-one days after the BIA’s final order

of removal, see 8 U.S.C. § 1229a(c)(7)(C)(i) (motion to reopen must be filed

within ninety days of final order of removal), and Losoya Garcia did not show she

was entitled to equitable tolling, see Iturribarria, 321 F.3d at 897 (deadline for

filing a motion to reopen can be equitably tolled “when a petitioner is prevented

from filing because of deception, fraud, or error, as long as the petitioner acts with

due diligence”).

       PETITION FOR REVIEW DENIED.




SS/Research                                2                                    07-74811